DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. Authorization for this examiner’s amendment was given in an interview with attorney of record, Yayoi Romans, on 2/8/2022.
	The application has been amended as follows:
Claim 4 is canceled. 
Allowable Subject Matter
2. Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kosugi et al. (JP 2002052444) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and operational relationships of the first detector, the second detector, the third detector and the fourth detector as particularly claimed in combination with all other elements of claim 1. 
Claims 2, 3 and 5 are allowed for depending upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hata et al. (JP 2004243468) teaches a surface grinding machine with touch probe sensor
Kurata (JP 2002307302) teaches a grinding device with non-contact detection means 300. 
Watanabe et al. (JP 2000326224) teaches a grinding device with pressure sensor 26. 
Sun-Ho et al. (KR 0173157) teaches a grinding device with ultrasonic sensor 40. 
Honda (US 5816895) teaches a surface grinding apparatus with non-contact sensors 22, 24 and 26. 
Kilb et al. (US 4499690) teaches a surface grinding apparatus with four switch cams 42-45. 
Barth et al. (US 4359841) teaches a grinding wheel were detection and dressing apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723